The opinion of the Court was delivered by
Fenner, J.
The plaintiffs bring this hypothecary action against the defendant as third possessor of property acquired by him from J. H. Scheen, to subject the same to the payment of a judgment against Scheen, inscribed as a judicial mortgage against the property prior to its transfer to defendant.
C. Chaffe, as syndic of Lisso & Scheen, intervenes, as holder of the note of defendant given for the price of the property to J. H. Scheen, and secured by special mortgage and vendor’s lien, asserting preference and priority over the judicial mortgage of plaintiffs.
Mrs. Verona E. Armistead and others intervene as heirs of Madison *283Carroll, Sr., and in said capacity claim to "be owners in indivisión of four-fifths of the property in dispute, free from the mortgages of both the plaintiffs and Chaffe, syndic. They aver that the property belonged to their deceased father, Madison Carroll, Sr.; that it was transferred by him, in 1865, to their deceased mother, by a elation en paiement, in satisfaction of a judgment rendered in her favor against him, in a proceeding for separation of property; that said judgment and elation were invalid, null and void, because there was no indebtedness by their father to their mother and the same were mere simulations; that their mother, Mrs. E. A. Carroll, having thus no title to the property, none passed to J. H. Scheen, who acquired the same from her succession, and that, therefore, the mortgages placed by Scheen thereon were null and void.
The defendant, who is likewise an heir of Madison Carroll, Sr., in his answers, amongst other numerous defenses, sets up the nullity of Scheen’s title and consequently of the mortgages as affecting this property, on the same grounds urged by the foregoing intervenors.
I. The claim of these intervenors and the last mentioned defense •of Madison Carroll may be summarily disposed of.
The basis of the same is an assault upon the elation en paiement made by their father to their mother, by an authentic act. They do not allege that they are forced heirs of their father, or that their legitime was affected by the transfer aforesaid, nor is their action one to enforce their legitime. The exception of no cause of action was undoubtedly well taken.
They sue as simple heirs.
The Article 2236 Rev. C. C. expressly declares that “ the authentic act is full proof of the agreement contained in it against the contracting parties and their heirs or assigns, unless it be declared and proved a forgery.”
We confess some surprise at the citation by counsel of the Succession of Tile, 7 An. p. 97, as authority to support the right of heirs to contest the verity and reality of the agreement contained in the authentic act of their ancestor. That decision simply construed the word forgery in Art. 2236 to cover certain other falsifications of the authentic character of the act; but the act itself being admitted to be genuinely authentic, that is, actually passed before a notary and two -witnesses, there is no hint in that or any authority that the contracting parties or their heirs could contradict its contents.
The jurisprudence on this subject may now be considered as settled. In a very recent case, not yet reported, we said: “ only creditors and forced heirs are excepted from this rule, and the latter only to the extent of their legitime and for the purpose of protecting the same. *284Outside of the légitime they stand upon precisely the same footing with collateral licirs or universal legatees having no rights against the decedent but only rights derived from him, and which he himself, if living, might assert.” We further said in that case, speaking of a child who attacked an authentic act of her ancestor: “it follows that Kate Kerwin -has no right to attack the title and mortgage of her mother, except in her capacity as forced heir and to the extent necessary to establish her légitime. In the present suit she asserts no such rights, but appears as simple heir only.” Kerwin vs. Hibernia Ins. Co., 35 An., not yet published.
We repose with confidence upon the correctness of that decision, and it is fatal to the claim and defense now under consideration.
Such assaults by children on the acts of their parents are not favorably considered, and must conform strictly to the requirements of law.
Other formidable objections to this pretension of intervenors and defendant exist and are urged; but we base our ruling on this ground because we have, so recently, had occasion to consider and establish the principle here relied on, after careful examination of authorities.
II. Amongst other defenses, defendant opposes to the judicial mortgage of plaintiffs the plea of discussion.
The plea is contained in an answer filed after default taken. It is disposed of by a very recent decision, where we held, on most careful consideration, that; the plea of discussion, urged by the third possessor in an hypothecary action to enforce a judicial mortgage, is a dilatory exception and cannot be pleaded after default, and when so pleaded' must be disregarded. Chaffe vs. Ludeling, 34 An. 962.
III. The plea of confusion of plaintiffs’ mortgage by reason of the fact that M. A Cockerham, for whose use plaintiffs sue, is owner of property under title from J. II. Scheen, subject to plaintiffs’ judicial mortgage, and acquired since defendant acquired his title, is disposed of by the authority of Pipes vs. Norsworthy, 25 An. 559.
IV. The objection to the want of demand on the judgment debtor is unfounded. The evidence establishes timely demand both on Scheen, before his surrender, and on his syndic afterwards. No law required him to make a judicial demand on the latter before suing. Gomez vs. Courcelle, 8 An. 304.
V. The objections to the title of Scheen, on grounds of non-payment of price to the succession of Mrs. E. A. Carroll, from which he bought, do not lie in the mouth of defendant, who derives his own title from Scheen. He is Without interest, as well as without right, to urge them, as he claims nothing as heir of Mrs. E. A. Carroll.
*285We find no merit, in any of the other defenses urged.
The controversy between plaintiffs and the intervening syndic, as to the rank of their respective mortgages, is waived by their agreement to submit to the judgment as rendered.
Judgment affirmed at appellants’ costs.